Exhibit 10.2

Cascade Microtech, Inc.

2010 Long Term Incentive Plan

Executive Officer Participants

 

Steven Sipowicz   Chief Financial Officer Eric Strid   Chief Technology Officer
Steve Harris   VP, Engineering Paul O’Mara   VP, Sales and Customer Support Mike
Kondrat   VP, Marketing Anand Nambiar   VP, Operations

Performance Criteria

Target payouts for the participants will be based on a percentage of their base
salaries, with the amount of the payout determined based on attainment of
planned levels of EBITDAS, cash preservation and the accomplishment of
individual goals and objectives. The portion of the total bonus payout that is
based on the different performance measures is as follows: EBITDAS – 30 percent;
cash preservation – 20 percent; individual goals and objectives – 50 percent.

Payout

The payout for the EBITDAS portion will be zero for EBITDAS below 50 percent of
the EBITDAS target and 100 percent of the target payout at 100 percent of the
EBITDAS target, with amounts in between determined based on a linear function.
The payout with respect to EBITDAS in excess of 100 percent of target will be
determined based on the same linear function with a cap of 200 percent of the
payout target. The payout for the cash preservation portion will be zero for
cash preservation below a cash target amount and 100 percent of the target
payout at 100 percent of the cash target amount, with amounts in between
determined based on a linear function. The payout with respect to cash
preservation in excess of 100 percent will be based on the same linear function
with a cap of 200 percent of the payout target. The payout, if any, with respect
to the achievement of EBITDAS and cash preservation goals will be made in the
form of restricted stock units vesting over four years. The payout, if any, with
respect to the attainment of individual goals and objectives will be determined
based on a goals and objectives score that takes into account relative
importance of the goals and other success criteria, and will be made in the form
of stock options vesting over four years.